Citation Nr: 1219407	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-25 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for PTSD.  A Travel Board hearing was held at the RO in February 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board observes that, in a December 2002 rating decision, the RO denied the Veteran's original claim of service connection for PTSD.  Although the Veteran timely disagreed with this decision, he did not perfect a timely appeal; thus, the December 2002 rating decision became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to this claim within 1 year of the December 2002 rating decision which rendered that decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for PTSD is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In December 2002, the RO denied the Veteran's claim of service connection for PTSD.

2.  The evidence submitted since December 2002 relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD because it suggests that the Veteran currently experiences PTSD which may be related to active service.

3.  The Veteran's service personnel records suggest that he participated in several combat campaigns on active service in the Republic of Vietnam while assigned to the 139th Supply Company as a supply clerk between November 1967 and November 1968.

4.  The competent evidence suggests that the Veteran's current PTSD is related to active service.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.302 (2011).

2.  Evidence submitted since the December 2002 RO decision in support of the claim of service connection for PTSD is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence Claim

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied service connection claim for PTSD.  He specifically contends that he has submitted evidence from his VA and private treating physicians which demonstrates that he experiences current PTSD that is related to active service, entitling him to reopen the previously denied claim.  He also specifically contends that he has submitted evidence concerning his alleged in-service stressors on which the current diagnosis of PTSD is based such that he is entitled to reopen the claim.

In December 2002, the RO denied, in pertinent part, the Veteran's claim of service connection for PTSD.  The RO found that there was no evidence of a credible in-service stressor for the Veteran's claimed PTSD.  The RO also found that there was no diagnosis of PTSD in the Veteran's service treatment records or his post-service treatment records which could be attributed to active service.  Thus, the claim was denied.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Although the Veteran timely disagreed with the December 2002 rating decision in statements received by VA in June and July 2003, he did not perfect a timely appeal with respect to the denial of his service connection claim for PTSD.  Thus, the December 2002 rating decision became final. 

The claim of service connection for PTSD may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for PTSD in statements on a VA Form 9 which was dated on December 27, 2004, and date stamped as received by the RO that same day.  The RO denied the Veteran's December 2004 request to reopen the previously denied service connection claim for PTSD in an August 2005 rating decision.  A review of the claims file indicates that, in a December 2006 rating decision, the RO determined that the August 2005 rating decision was final for VA purposes and again denied the Veteran's request to reopen his previously denied service connection claim for PTSD, prompting his current appeal to the Board.  A review of the claims file also indicates, however, that the Veteran submitted statements relevant to this claim within 1 year of the August 2005 rating decision which rendered this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  Specifically, the Veteran requested that the RO "reconsider" its August 2005 rating decision in statements on a November 2005 VA Form 21-4138.  The Veteran also submitted additional information in support of his request to reopen the previously denied service connection claim for PTSD in August 2006.  Thus, the Board finds that the Veteran has pursued his request to reopen the previously denied service connection claim for PTSD continuously since December 2004.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen his claim of service connection for PTSD, the newly received evidence includes additional VA outpatient treatment records, the Veteran's lay statements and Board hearing testimony, and information obtained from the Joint Services Records Research Center (JSRRC) regarding the Veteran's claimed in-service stressors.  All of the newly submitted evidence is to the effect that the Veteran currently experiences PTSD which could be attributed to active service.  The Veteran has submitted several lay statements and also testified before the Board in February 2012 to the effect that his claimed in-service stressors included coming under enemy attack repeatedly while on active service in the Republic of Vietnam as a supply clerk with the 139th Supply Company between November 1967 and November 1968.  He also has contended in lay statements and Board hearing testimony that a friend named "Rogers" or "Alfred Rogers" either was wounded or killed by enemy fire while they both were assigned to the 139th Supply Company in Vietnam.  

In response to a request for corroboration of the Veteran's claimed in-service stressors, JSRRC notified VA in July 2008 that a review of morning reports from the 139th Supply Company for January through September 1968 showed that both the Veteran and Alfred Rogers were assigned to this unit during this time period.  The morning reports from this unit did not indicate, however, that Alfred Rogers had been wounded or killed during this time period.  These reports also indicated that this unit had been located at Long Binh, Vietnam, during this time period.

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  The Board finds that the evidence submitted since December 2002 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating it.  In summary, because new and material evidence has been received, the Board finds that the previously denied claim of service connection for PTSD is reopened.  

Having reopened the Veteran's previously denied service connection claim for PTSD, the Board will proceed to adjudicate it on the merits.

Service Connection for PTSD

The Veteran has contended that he incurred PTSD during active combat service in Vietnam.  He alternatively has contended that his current PTSD is related to active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Because the Veteran's appeal for service connection for PTSD was pending at the Board before July 13, 2010, the Board finds that the revised 38 C.F.R. § 3.304(f) is applicable to the Veteran's claim.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting the Veteran's claim of service connection for PTSD.  The Veteran has contended that he incurred PTSD during active combat service in Vietnam.  The Board agrees.  Initially, a review of the Veteran's service personnel records shows that he was in the Republic of Vietnam from November 1967 to November 1968.  These records also show that his principal in-service duties were as a supply clerk while assigned to the 139th Supply Company in Vietnam.  These records further show that the Veteran participated in Vietnam Counteroffensive Phases III, IV, and V, the Tet Counteroffensive, and in an unknown Vietnam Counteroffensive.  The Veteran's DD Form 215 shows that he was awarded the Vietnam Service Medal w/1 Silver Service Star and the Republic of Vietnam Gallantry Cross with Palm Unit Citation Badge.  As noted elsewhere, the Veteran has maintained consistently and credibly in lay statements and Board hearing testimony that his unit (the 139th Supply Company) came under enemy mortar attack frequently while he was in Vietnam.  See, for example, Board hearing transcript dated February 1, 2012, at pp. 3-4.  Given the foregoing, and especially in light of the Veteran's credible testimony concerning his in-service experiences, the Board finds that he served in combat in Vietnam.  The Board also finds that, because the Veteran's claimed in-service stressor is related to his active combat service in Vietnam, and because his claimed in-service stressor is consistent with the circumstances, conditions, or hardships of such service, his lay testimony alone establishes that the claimed in-service stressor (coming under enemy mortar attack frequently), in fact, occurred.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

The competent evidence also supports granting service connection for PTSD.  It shows that the Veteran has been diagnosed as having PTSD based on a credible in-service stressor that he experienced while on active combat service with the 139th Supply Company in Vietnam.  For example, on VA outpatient group therapy in November 2003, mental status examination of the Veteran showed he was casually attired and groomed with fair eye contact, coherent speech, an essentially intact thought process, no looseness of associations, full orientation, no indications of responses to internal stimuli or suicidal activity, and fair insight and judgment.  The assessment included chronic and severe PTSD "from his combat experiences in Vietnam."  

On VA outpatient treatment in January 2005, the Veteran's complaints included continued nightmares and difficulty sleeping.  He had attempted to spend time with his family during the holidays "but left early [and] did not tolerate some of the family members arguing and drinking."  He continued to attend group therapy.  Mental status examination of the Veteran showed full orientation, organized associations, no suicidal or homicidal ideation, reported poor sleep and frequent awakening, and several nightmares "of the war since last visit."  The assessment included PTSD symptoms "from war related trauma."

In a February 2005 letter, the Veteran's treating VA social worker and VA psychiatrist stated that they had been treating him since October 2002 for chronic and severe PTSD "from his combat experiences in Vietnam."  The Veteran attended a weekly PTSD group "for combat Vietnam Veterans" facilitated by the social worker.  The Veteran "was on the receiving end of hostile fire in the field, including mortars and rockets; and he witnessed significant trauma."  It was noted that the Veteran's DD Form 214 showed that he had been in Vietnam for 11 months and 29 days, worked out of Quang Tri, and "set up supply depots in the field."  The Veteran reported multiple symptoms of PTSD.  

On VA outpatient treatment in June 2006, the Veteran's complaints included "not sleeping much," frequent nighttime awakening, an inability to sleep after 3 or 4 a.m., nightmares, night sweats, frequent startling, "dreams about his friend Roger who 'got hit,'" and increasing distress about having to remember details of his in-service experiences in Vietnam.  The Veteran also reported increased irritability and an inability to tolerate people.  Mental status examination of the Veteran showed he was hypoverbal with organized associations, limited vocabulary, no active suicidal ideations, continued nightmares, flashbacks, "and painful recollections of the war."  The assessment included PTSD "from war related trauma," persistent symptoms, "and very poor" social functioning "due to this illness."

On VA outpatient group therapy in August 2006, the Veteran's complaints included "much frustration and anger regarding the way he feels the Vietnam Veterans are treated today."  Mental status examination of the Veteran showed "he ruminated on issues from Vietnam," essentially intact thought processes, fair eye contact, coherent speech, full orientation, grossly intact recent/remote memory, no indication of responses to internal stimuli, no suicidal or homicidal ideation, and fair insight and judgment.  The impressions included chronic and severe PTSD "from his combat experience in Vietnam."

The Veteran contended in an August 2006 statement that he should be considered a combat Veteran "due to convoy runs" made on a continuous basis by his unit in Vietnam.

In an April 2008 letter, the Veteran's VA social worker stated that the Veteran had been diagnosed as having chronic and severe PTSD "from his combat experiences in Vietnam."  The Veteran had attended a weekly group therapy session for PTSD since June 2003.  He had reported that he experienced "ongoing combat and he witnessed significant trauma and death" during active service in Vietnam.  The social worker noted the Veteran's reported PTSD symptoms, including panic symptoms, and numerous suicide attempts since he had returned from Vietnam.

In a May 2008 statement, the Veteran asserted that he had seen "Rogers" hit by incoming mortar fire in April or May 1968 when his unit came under "heavy attack" from the enemy while in Dong Ha, Vietnam.

On VA outpatient treatment in November 2008, the Veteran complained of "chronic symptoms of episodic nightmares and intrusive dreams of previous combat trauma."  He also reported "chronic avoidance symptoms and thinking about Vietnam."  He was able to get out "more frequently" with current medication and group therapy treatment.  Mental status examination of the Veteran showed he was casually dressed with organized speech, no suicidal or homicidal ideation, no auditory or visual hallucinations, and no delusions.  The assessment was chronic symptoms of PTSD "with some dissipation of intensity on the current medications in combination with group therapy."

The evidence shows that the Veteran currently experiences PTSD that is related to active service.  He has reported consistently in lay statements and Board hearing testimony that he incurred PTSD while in combat in Vietnam.  The competent evidence in this case indicates that the Veteran's current PTSD is related to active service.  The Veteran's service personnel records confirm that he served in combat in Vietnam.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  The post-service VA treatment records demonstrate that the Veteran has been diagnosed as having PTSD due to his combat experiences in Vietnam.  In summary, after resolving all reasonable doubt in the Veteran's favor, and especially in light of the relaxed evidentiary standards for PTSD claims found in the revised 38 C.F.R. § 3.304(f), the Board finds that the evidence supports granting service connection for PTSD.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


